Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                             1:19cv20402
                                 CASE NO.: ___________________

  BRIAN K. BUCKNER,

         Plaintiff,

  v.

  ISLAND QUEEN SIGHTSEEING TOURS,
  INC., d/b/a ISLAND QUEEN CRUISES
  AND TOURS,

        Defendant.
  ___________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Brian K. Buckner ("Buckner"), by and through his undersigned attorney, hereby

  files this Complaint against Defendant, Island Queen Sightseeing Tours, Inc., d/b/a Island Queen

  Cruises & Tours ("Island Queen"), and alleges as follows:

                                          INTRODUCTION

         1.      This action arises out of the failure of Island Queen to provide the required notice

  of Buckner's right to continued health care coverage under the Employee Retirement Income

  Security Act of 1974 ("ERISA"), as amended by the Consolidated Omnibus Budget Reconciliation

  Act of 1985 ("COBRA"). Island Queen, which is the plan sponsor of the Health Plan offered by

  UnitedHealth Group Inc. (the "Plan"), violated ERISA by failing to provide Buckner, as a

  participant and beneficiary in the Plan with adequate notice, as prescribed by COBRA, of his right

  to continue his health coverage upon occurrence of a "qualifying event." Due to the violation,

  which threatens Buckner's ability to maintain his health coverage, Buckner seeks penalties and

  other appropriate relief from this Court as set forth under federal law.



                                                   1
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 2 of 13



                                 PARTIES, JURISDICTION AND VENUE

          2.       Buckner, who is a current resident of Broward County, Florida, is an employee of

  Island Queen and Tradewinds. Buckner worked as the head chef at Tradewinds and reported to the

  Tradewinds general manager, but received wages and benefits through Island Queen. Buckner was

  a covered employee and participant in the Plan the day before his insurance coverage concluded

  on October 31, 2018, which was a qualifying event within the meaning of 29 U.S.C. § 1163(2),

  that rendered Buckner a qualified beneficiary of the Plan pursuant to 29 U.S.C. § 1167(3).

          3.       Island Queen is a Florida for-profit corporation with its place of business in Miami,

  Miami-Dade County, Florida. According to its website, Island Queen "is the one-stop solution for

  the top-rated Miami experiences through cruises, activities, attractions, transportation & more!"1

  Island Queen operates as a sister corporate entity to, and provides administrative support services

  (including, but not limited to, human resources) for, Tradewinds Deli, LLC, d/b/a Tradewinds

  Waterfront Bar & Grill a/k/a Tradewinds Bar & Grill ("Tradewinds"). According to the Island

  Queen website, Tradewinds is a Miami Bayside-located restaurant that features "fresh seafood,

  signature cocktails and spectacular waterfront view of the Miami Marina."2

          4.       Island Queen employs more than 20 persons who were members of the Plan in

  2018.3 Island Queen is the Plan sponsor within the meaning of 29 U.S.C. § 1002(16)(B) and the

  administrator of the Plan within the meaning of 29 U.S.C. § 1002(16)(A).4 The Plan provides

  medical benefits to employees and their beneficiaries and is an employee welfare benefit plan


  1
    Island Queen Cruises & Tours website (visited Jan. 5, 2019), available at: https://islandqueencruises.com.
  2
        Island    Queen     Cruises      &     Tours     website   (visited     Jan.      5,   2019),    available  at:
  https://islandqueencruises.com/dining/tradewinds-bar-and-grill.
  3
    If this Court determines Island Queen employs less than 20 persons and is, therefore, not subject to COBRA, then
  Buckner requests leave to amend this Complaint to add a claim for violation of the Florida Health Insurance Coverage
  Continuation Act (Section 627.6692, Florida Statutes), which covers employers who employ less than 20 persons.
  4
    Island Queen, and not Tradewinds, is the proper party defendant in this case. See Garren v. John Hancock Mut. Life
  Ins. Co., 114 F.3d 186, 187 (11th Cir. 1997) ("The proper party defendant in an action concerning ERISA benefits is
  the party that controls administration of the plan.").

                                                           2
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 3 of 13



  within the meaning of 29 U.S.C. § 1002(1) and a group health plan within the meaning of 29

  U.S.C. § 1167(1).

         5.      The jurisdiction of this Court is predicated upon 29 U.S.C. § 1132(e) and (f) and

  28 U.S.C. §§ 1331 and 1355.

         6.      Venue is proper in the United States District Court for the Southern District of

  Florida, pursuant to 29 U.S.C. § 1132(e)(2), wherein: (a) the statutory violations at issue occurred

  in this District; (b) Island Queen has business operations in this District; and (c) the Plan is

  administered in this District.

                               STATUTORY BACKGROUND: COBRA

         7.      The COBRA amendments to ERISA include certain provisions relating to

  continuation of health coverage upon termination of employment or another "qualifying event."

         8.      COBRA requires the plan sponsor of each group health plan normally employing

  more than 20 employees on a typical business day during the preceding year to provide "each

  qualified beneficiary who would lose coverage under the plan as a result of a qualifying event ...

  to elect, within the election period, continuation coverage under the plan." 29 U.S.C. § 1161.

         9.      Further, COBRA requires the administrator of a group health plan to provide notice

  to any qualified beneficiary of their continuation of coverage rights under COBRA upon the

  occurrence of a qualifying event. See 29 U.S.C. § 1166(a)(4). This notice must be "[i]n accordance

  with the regulations prescribed by the Secretary" of Labor. 29 U.S.C. § 1166(a).

         10.     The relevant regulations promulgated by the Secretary of Labor concerning notice

  of continuation of coverage rights are outlined in 29 C.F.R. § 2590.606-4. For example, 29 C.F.R.

  § 2590.606-4(b)(1) states:

         (1) Except as provided in paragraph (b) (2) or (3) of this section, upon receipt of a
         notice of qualifying event furnished in accordance with § 2590.606-2 or §

                                                   3
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 4 of 13



        2590.606-3, the administrator shall furnish to each qualified beneficiary, not later
        than 14 days after receipt of the notice of qualifying event, a notice meeting the
        requirements of paragraph (b)(4) of this section.

        11.    In addition, 29 C.F.R. § 2590.606-4(b)(4) provides as follows:

        (4) The notice required by this paragraph (b) shall be written in a manner calculated
        to be understood by the average plan participant and shall contain the following
        information:
        (i) The name of the plan under which continuation coverage is available; and the
        name, address and telephone number of the party responsible under the plan for the
        administration of continuation coverage benefits;
        (ii) Identification of the qualifying event;
        (iii) Identification, by status or name, of the qualified beneficiaries who are
        recognized by the plan as being entitled to elect continuation coverage with respect
        to the qualifying event, and the date on which coverage under the plan will
        terminate (or has terminated) unless continuation coverage is elected;
        (iv) A statement that each individual who is a qualified beneficiary with respect to
        the qualifying event has an independent right to elect continuation coverage, that a
        covered employee or a qualified beneficiary who is the spouse of the covered
        employee (or was the spouse of the covered employee on the day before the
        qualifying event occurred) may elect continuation coverage on behalf of all other
        qualified beneficiaries with respect to the qualifying event, and that a parent or legal
        guardian may elect continuation coverage on behalf of a minor child;
        (v) An explanation of the plan's procedures for electing continuation coverage,
        including an explanation of the time period during which the election must be made,
        and the date by which the election must be made;
        (vi) An explanation of the consequences of failing to elect or waiving continuation
        coverage, including an explanation that a qualified beneficiary's decision whether
        to elect continuation coverage will affect the future rights of qualified beneficiaries
        to portability of group health coverage, guaranteed access to individual health
        coverage, and special enrollment under part 7 of title I of the Act, with a reference
        to where a qualified beneficiary may obtain additional information about such
        rights; and a description of the plan's procedures for revoking a waiver of the right
        to continuation coverage before the date by which the election must be made;
        (vii) A description of the continuation coverage that will be made available under
        the plan, if elected, including the date on which such coverage will commence,
        either by providing a description of the coverage or by reference to the plan's
        summary plan description;
        (viii) An explanation of the maximum period for which continuation coverage will
        be available under the plan, if elected; an explanation of the continuation coverage
        termination date; and an explanation of any events that might cause continuation
        coverage to be terminated earlier than the end of the maximum period;
        (ix) A description of the circumstances (if any) under which the maximum period
        of continuation coverage may be extended due either to the occurrence of a second
        qualifying event or a determination by the Social Security Administration, under
        title II or XVI of the Social Security Act (42 U.S.C. 401et seq. or 1381 et seq.)
                                                   4
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 5 of 13



         (SSA), that the qualified beneficiary is disabled, and the length of any such
         extension;
         (x) In the case of a notice that offers continuation coverage with a maximum
         duration of less than 36 months, a description of the plan's requirements regarding
         the responsibility of qualified beneficiaries to provide notice of a second qualifying
         event and notice of a disability determination under the SSA, along with a
         description of the plan's procedures for providing such notices, including the times
         within which such notices must be provided and the consequences of failing to
         provide such notices. The notice shall also explain the responsibility of qualified
         beneficiaries to provide notice that a disabled qualified beneficiary has
         subsequently been determined to no longer be disabled;
         (xi) A description of the amount, if any, that each qualified beneficiary will be
         required to pay for continuation coverage;
         (xii) A description of the due dates for payments, the qualified beneficiaries' right
         to pay on a monthly basis, the grace periods for payment, the address to which
         payments should be sent, and the consequences of delayed payment and non-
         payment;
         (xiii) An explanation of the importance of keeping the administrator informed of
         the current addresses of all participants or beneficiaries under the plan who are or
         may become qualified beneficiaries; and
         (xiv) A statement that the notice does not fully describe continuation coverage or
         other rights under the plan, and that more complete information regarding such
         rights is available in the plan's summary plan description or from the plan
         administrator.

         12.     To facilitate compliance with the notice obligations, the United States Department

  of Labor ("DOL") issued a Model COBRA Continuation Coverage Election Notice ("Model

  Notice"), which is included in the appendix to 29 C.F.R. § 2590.606-4. A copy of this Model

  Notice is attached to this Complaint as Exhibit A. The DOL states the agency "will consider use

  of the model election notice, appropriately completed, good faith compliance with the election

  notice content requirements of COBRA."

         13.     If a plan administrator declines to use the Model Notice and fails to meet the notice

  requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, then the administrator is subject to

  statutory penalties of up to $110 per participant or beneficiary per day from the date of such failure.

  See 29 U.S.C. § 1132(c)(1). In addition, the Court may order such other relief as it deems proper,




                                                    5
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 6 of 13



  including, but not limited to, injunctive relief pursuant to 29 U.S.C. § 1132(a)(3) and payment of

  attorneys' fees and expenses pursuant to 29 U.S.C. § 1132(g)(1).

                                         GENERAL ALLEGATIONS

          14.      In June 2015, Island Queen hired Buckner to serve as head chef at Tradewinds.5 In

  that role, Buckner: (a) directed kitchen operations, including food preparation, cooking, and

  cleanup; (b) planned menus and made adjustments as needed based on the availability of

  ingredients; (c) collaborated with the Tradewinds general manager and Island Queen management

  to align kitchen operations with the overarching goals of the establishment; (d) directed monthly

  inventory; (e) maintained vendor relationships; and (f) performed other duties as assigned by the

  Tradewinds general manager and Island Queen management.

          15.      Island Queen did not offer or provide employees with coverage under a medical

  insurance plan at the time of Buckner's hiring. Island Queen subsequently reversed course and

  offered employees with an option to be covered under the Plan.

          16.      On January 1, 2017, Buckner began being covered under the Plan. See Exhibit B.

          17.      On July 24, 2018, Buckner experienced the first of several strokes and related

  complications. Buckner was subsequently treated in hospitals, an acute care center and a

  rehabilitative facility over the course of several weeks.

          18.      On or about August 27, 2018, Buckner relocated from his Miami-Dade County,

  Florida, apartment to the Broward County, Florida, home of his parents, Marcell Buckner ("M.

  Buckner") and Tamashia Buckner ("T. Buckner"), who cared, and continue to care, for him during




  5
   Buckner's recollection of his start date is inconsistent with Island Queen's representation. See Exhibit C. Island
  Queen's claim that Buckner started employment on September 15, 2017, is impossible since Buckner began coverage
  under the Plan as an employee on January 1, 2017. See Exhibit B.

                                                          6
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 7 of 13



  his hospitalization and rehabilitation. T. Buckner subsequently notified Island Queen of Buckner's

  change of address.

             19.     On September 3, 2018, according to Erica Ramirez, Island Queen human resources

  director, Buckner started his medical leave under the Family and Medical Leave Act of 1993

  ("FMLA"). See Exhibit C. The law provides eligible employees up to twelve (12) workweeks of

  unpaid leave a year and requires group health benefits to be maintained during the leave as if

  employees continued to work instead of taking leave. Further, employees are entitled to return to

  their same or an equivalent job at the end of their FMLA leave.

             20.     On September 11, 2018, Buckner executed and notarized a power of attorney,

  which designated M. Buckner and T. Buckner as his attorneys-in-fact.6

             21.     On September 14, 2018, Ramirez informed T. Buckner that Buckner's FMLA leave

  "expires on 10/31/2018" and his participation in the Plan would be cancelled on October 31, 2018.

  See Exhibit D.

             22.     On October 31, 2018, Buckner's FMLA leave and participation in the Plan

  concluded. See Exhibits B & D. Thus, on October 31, Buckner experienced a qualifying event.

             23.     However, due to the complications of the strokes, Buckner was unable to return to

  work since he was unable to perform the duties of a head chef. [Note: On December 19, 2018,

  Ramirez informed T. Buckner that Buckner remained an employee in Island Queen's records; thus,

  for purposes of COBRA, Buckner has not been terminated for gross misconduct. See Exhibit C.]

             24.     On December 6, 2018, T. Buckner requested a status report on Buckner receiving

  a COBRA notice and indicated she "had to cancel [Buckner's] appointments because he does not




  6
      On September 14, 2018, T. Buckner informed Island Queen of the appointment. See Exhibit D.

                                                           7
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 8 of 13



  have the money to pay for his benefits. I am paying for [Buckner's] prescription drugs myself."

  See Exhibit D.

         25.       On December 11, 2018, T. Buckner emailed again to regarding the state of

  Buckner's COBRA notice: "I am reaching out one more time. Please someone respond to my email.

  My sons [sic] health is in jeopardy." See Exhibit F.

         26.       On December 11, 2018, Yenisel Lopez, Worldwide Assurance senior account

  manager, responded to T. Buckner's email. Worldwide Assurance is the insurance broker for Island

  Queen. Lopez informed T. Buckner she was "working on it, I completely understand your

  frustration but please understand this was something that was not set up at all and they have to get

  the cobra [sic] initiated." See Exhibit F.

         27.       Following the qualifying event, Island Queen did not mail, submit or deliver

  Buckner the Model Notice or any other type of COBRA-compliant notice in violation of 29 C.F.R.

  § 2590.606-4. Thus, Island Queen failed to provide Buckner notice of all required coverage

  information and hindered Buckner's ability to obtain continuation coverage.

         28.       As a result of Island Queen's inaction, Buckner was unable to obtain continuation

  coverage. Buckner does not have enough funds to continue his medical treatments and medications

  without coverage. Specifically, Buckner has had to cancel speech therapy sessions (which stop his

  ability to rehabilitate his verbal skills, which are needed to resume his role as a head chef) and

  neurologist appointments (which prevent the post-stroke monitoring of his brain). See Exhibit D.

  Further, Buckner is unable to fill medications prescribed to curtail bleeding on the brain.

                                          COUNT I
                                   COBRA NOTICE VIOLATION

         29.       Buckner re-alleges each and every allegation contained in paragraphs 1-28, as if

  they were fully set forth herein.

                                                   8
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 9 of 13



          30.      The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

          31.      Island Queen, which provides administrative services for Tradewinds, is the

  sponsor and administrator of the Plan and was subject to the continuation of coverage and notice

  requirements of COBRA.

          32.      On October 31, 2018, Buckner experienced a qualifying event as defined by 29

  U.S.C. § 1163. See Exhibits B & D. Island Queen was aware that Buckner had experienced the

  qualifying event. See Exhibits E & F.7

          33.      Despite possessing knowledge of the October 31, 2018, qualifying event, Island

  Queen did not send Buckner a Model Notice or any other COBRA-compliant notice. Most

  importantly, Island Queen was not set-up to issue COBRA-compliant notices to Buckner or other

  employees. See Exhibit F8.

          34.      The failure of Island Queen to send to Buckner any notice that complies with 29

  U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4 violated federal law and was material and willful.

          35.      Island Queen knew or should have known that its lack of providing Buckner with

  notice failed to comply with 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4. The non-compliance

  was deliberate and showed a reckless disregard of the Buckner's rights under federal law.

                                            PRAYER FOR RELIER

          36.      WHEREFORE, Buckner requests this Court issue judgment against Island Queen

  as follows:




  7
    In a November 2, 2018, email, Lopez informed T. Buckner that "Brian's insurance has been terminated through
  Island Queen with United Healthcare, however United Healthcare will automatically send out the cobra [sic] paper to
  you guys for Brian to enrolled [sic]." However, Buckner never received a COBRA-compliant notice. See Exhibit E.
  8
    In a December 11, 2018, email, Lopez "please understand this was something that was not set up at all and they have
  to get the cobra [sic] initiated." See Exhibit F.

                                                           9
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 10 of 13



              a.    Declaring that Island Queen's failure to send a COBRA-compliant notice to

                    Buckner violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

              b.    Awarding appropriate equitable relief pursuant to 29 U.S.C. § 1132(a)(3),

                    including, but not limited to: (i) an order requiring Island Queen to send a

                    notice compliant with federal law; and (ii) an order requiring Island Queen

                    to provide Buckner, if he elects after receiving notice, with the appropriate

                    medical insurance coverage as required under COBRA;

              c.    Awarding statutory penalties to Buckner pursuant to 29 U.S.C. § 1132(c)(1)

                    and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for Island

                    Queen's failure to send a COBRA-compliant notice;

              d.    Awarding attorney's fees, costs and expenses to Buckner's legal counsel as

                    provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and

              e.    Granting such other relief (in law or equity) as this Court may deem just

                    and proper.




                                             10
Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 11 of 13



                                     DEMAND FOR JURY TRIAL

          37.     Buckner, pursuant to Federal Rule of Civil Procedure 38, demands a trial by jury

  in this action on all issues triable.

  Dated: January 30, 2019.

                                               Respectfully submitted,

                                               s/ Michael L. Buckner
                                               __________________________________
                                               Michael L. Buckner, Esquire
                                               Florida Bar No. 106331
                                               Email: michaelbucknerlaw@gmail.com
                                               Michael L. Buckner Law Firm, P.A.
                                               7771 West Oakland Park Boulevard, Suite 162
                                               Sunrise, Florida 33351 USA
                                               Telephone: +1-954-941-1944
                                               Facsimile: +1-954-941-1946

                                               Attorney for the Plaintiff,
                                               Brian K. Buckner




                                                 11
                 Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 12 of 13
                                                    &,9,/&29(56+((7
-65HY0RGLILHGE\)/6'$SULO

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVH
RILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) 127,&($WWRUQH\V0867,QGLFDWH$OO5HILOHG&DVHV%HORZ
, D 3/$,17,))6 Brian K. Buckner                                                                                 '()(1'$176
                                                                                                                                                   Island Queen Sightseeing Tours, Inc.


     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII Broward                                                      &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Miami-Dade, FL
                           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    127(                      ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                                                7+( 75$&7 2) /$1' ,192/9('
  F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                          $WWRUQH\V(If Known)
  Michael L. Buckner, 7771 W. Oakland Park Blvd., Ste 162, Sunrise,                                                Unknown
  Florida 33351; 954-941-1844
G &KHFN&RXQW\:KHUH$FWLRQ$URVH X 0,$0,'$'(
                                                                          02152(      %52:$5'      3$/0%($&+       0$57,1    67/8&,(      ,1',$15,9(5      2.((&+2%((    +,*+/$1'6



,, %$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                        ,,, &,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff)
                                                                                                             (For Diversity Cases Only)                                          and One Box for Defendant)
       86*RYHUQPHQW               x                   )HGHUDO4XHVWLRQ                                                   37) '()                                                37)'()
             3ODLQWLII                             (U.S. Government Not a Party)                      &LWL]HQRI7KLV6WDWH                         ,QFRUSRUDWHGor3ULQFLSDO3ODFH              
                                                                                                                                                             RI%XVLQHVV,Q7KLV6WDWH

       86*RYHUQPHQW                                      'LYHUVLW\                          &LWL]HQRI$QRWKHU6WDWH                      ,QFRUSRUDWHGand3ULQFLSDO3ODFH                  
             'HIHQGDQW                              (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                        &LWL]HQRU6XEMHFWRID                       )RUHLJQ1DWLRQ                                    
                                                                                                        )RUHLJQ&RXQWU\

,9 1$785(2)68,7(Place an “X” in One Box Only)
             &2175$&7                                             72576                                    )25)(,785(3(1$/7<                        %$1.5837&<                      27+(567$787(6
     ,QVXUDQFH                       3(5621$/,1-85<               3(5621$/,1-85<                'UXJ5HODWHG6HL]XUH            $SSHDO86&              )DOVH&ODLPV$FW
     0DULQH                           $LUSODQH                     3HUVRQDO,QMXU\          RI3URSHUW\86&          :LWKGUDZDO                     6WDWH5HDSSRUWLRQPHQW
     0LOOHU$FW                       $LUSODQH3URGXFW               3URGXFW/LDELOLW\         2WKHU                              86&                    $QWLWUXVW
     1HJRWLDEOH,QVWUXPHQW             /LDELOLW\                 +HDOWK&DUH                                                                                           %DQNVDQG%DQNLQJ
     5HFRYHU\RI2YHUSD\PHQW          $VVDXOW/LEHO	                 3KDUPDFHXWLFDO                                                   3523(57<5,*+76                   &RPPHUFH
      	(QIRUFHPHQWRI-XGJPHQW          6ODQGHU                          3HUVRQDO,QMXU\                                                 &RS\ULJKWV                     'HSRUWDWLRQ
     0HGLFDUH$FW                     )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                               3DWHQW                         5DFNHWHHU,QIOXHQFHGDQG
     5HFRYHU\RI'HIDXOWHG             /LDELOLW\                    $VEHVWRV3HUVRQDO                                               7UDGHPDUN                       &RUUXSW2UJDQL]DWLRQV
        6WXGHQW/RDQV                    0DULQH                           ,QMXU\3URGXFW                                                                                     &RQVXPHU&UHGLW
      ([FO9HWHUDQV                  0DULQH3URGXFW                 /LDELOLW\                           /$%25                        62&,$/6(&85,7<                  &DEOH6DW79
     5HFRYHU\RI2YHUSD\PHQW           /LDELOLW\               3(5621$/3523(57<                 )DLU/DERU6WDQGDUGV            +,$II                   6HFXULWLHV&RPPRGLWLHV
        RI9HWHUDQ¶V%HQHILWV            0RWRU9HKLFOH                2WKHU)UDXG                 $FW                             %ODFN/XQJ                ([FKDQJH
     6WRFNKROGHUV¶6XLWV              0RWRU9HKLFOH                7UXWKLQ/HQGLQJ          /DERU0JPW5HODWLRQV           ',:&',::J             2WKHU6WDWXWRU\$FWLRQV
     2WKHU&RQWUDFW                    3URGXFW/LDELOLW\             2WKHU3HUVRQDO            5DLOZD\/DERU$FW               66,'7LWOH;9,                 $JULFXOWXUDO$FWV
     &RQWUDFW3URGXFW/LDELOLW\       2WKHU3HUVRQDO                 3URSHUW\'DPDJH            )DPLO\DQG0HGLFDO             56,J                   (QYLURQPHQWDO0DWWHUV
     )UDQFKLVH                         ,QMXU\                        3URSHUW\'DPDJH             /HDYH$FW                                                           )UHHGRPRI,QIRUPDWLRQ
                                           3HUVRQDO,QMXU\                3URGXFW/LDELOLW\         2WKHU/DERU/LWLJDWLRQ                                               $FW
                                              0HG0DOSUDFWLFH                                         x   (PSO5HW,QF                                                     $UELWUDWLRQ
        5($/3523(57<                       &,9,/5,*+76            35,621(53(7,7,216                     6HFXULW\$FW                     )('(5$/7$;68,76                 $GPLQLVWUDWLYH3URFHGXUH
      /DQG&RQGHPQDWLRQ               2WKHU&LYLO5LJKWV            +DEHDV&RUSXV                                                      7D[HV863ODLQWLII             $FW5HYLHZRU$SSHDORI
      )RUHFORVXUH                     9RWLQJ                       $OLHQ'HWDLQHH                                                   RU'HIHQGDQW                   $JHQF\'HFLVLRQ
      5HQW/HDVH	(MHFWPHQW          (PSOR\PHQW                      0RWLRQV WR 9DFDWH
                                                                             6HQWHQFH                                                             ,56²7KLUG 3DUW\            &RQVWLWXWLRQDOLW\ RI 6WDWH
                                                                                                                                                   86&                           6WDWXWHV
      7RUWVWR/DQG                   +RXVLQJ                         2WKHU
                                           $FFRPPRGDWLRQV
      7RUW3URGXFW/LDELOLW\          $PHUZ'LVDELOLWLHV       *HQHUDO                        ,00,*5$7,21
      $OO2WKHU5HDO3URSHUW\          (PSOR\PHQW                    'HDWK3HQDOW\             1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                           $PHUZ'LVDELOLWLHV       0DQGDPXV	2WKHU          2WKHU,PPLJUDWLRQ
                                            2WKHU                         &LYLO5LJKWV                  $FWLRQV
                                           (GXFDWLRQ                    3ULVRQ&RQGLWLRQ
                                                                              &LYLO'HWDLQHH±
                                                                             &RQGLWLRQVRI
                                                                              &RQILQHPHQW
                                                                                                                                                                                  $SSHDOWR
9 25,*,1                     (Place an “X” in One Box Only)                                                                                                                   'LVWULFW
 x     2ULJLQDO             5HPRYHGIURP               5HILOHG6HH           5HLQVWDWHGRU             7UDQVIHUUHGIURP            0XOWLGLVWULFW            -XGJHIURP     5HPDQGHGIURP
                                                                                                                                                                                                    $SSHOODWH&RXUW
         3URFHHGLQJ                                           9,EHORZ                 5HRSHQHG                     DQRWKHUGLVWULFW               /LWLJDWLRQ             0DJLVWUDWH
                                 6WDWH&RXUW                                                                           (specify)                                                -XGJPHQW
                                                                D 5HILOHG&DVH          <(6       x 12            E 5HODWHG&DVHV            <(6     x 12
9, 5(/$7('
                                         (See instructions):
5(),/('&$6(6
                                                           -8'*( n/a                                                           '2&.(7180%(5 n/a
                                             &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJDQG:ULWHD%ULHI6WDWHPHQWRI&DXVH(Do not cite jurisdictional statutes unless diversity)
9,, &$86(2)$&7,21 ERISA & COBRA; violation of COBRA notice requirements
                                              /(1*7+2)75,$/YLD       GD\VHVWLPDWHGIRUERWKVLGHVWRWU\HQWLUHFDVH
                                                                      2
9,,, 5(48(67(',1                                 &+(&.,)7+,6,6$&/$66$&7,21           '(0$1' $75,001                                           &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     &203/$,17                                    81'(5)5&3                                                                                     -85<'(0$1'  ✔<HV           1R
$%29(,1)250$7,21,6758(	&255(&7727+(%(672)0<.12:/('*(
'$7(                                                                             6,*1$785(2)$77251(<2)5(&25'

          January 30, 2019
)252)),&(86(21/<
           5(&(,37                               $02817                                ,)3                               -8'*(                        0$*-8'*(
    Case 1:19-cv-20402-RNS Document 1 Entered on FLSD Docket 01/30/2019 Page 13 of 13

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  BRIAN K. BUCKNER,                                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                 v.                                         Civil Action No.
                                                                     )
     ISLAND QUEEN SIGHTSEEING TOURS,                                 )
     INC., d/b/a ISLAND QUEEN CRUISES                                )
     AND TOURS,                                                      )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Island Queen Sightseeing Tours, Inc.
                                           ATTN: Michael Simpson, Registered Agent
                                           555 NE 15 Street, No. 102
                                           Miami, FL 33132




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael L. Buckner, Esquire
                                           Michael L. Buckner Law Firm, P.A.
                                           7771 West Oakland Park Blvd., Suite 162
                                           Sunrise, Florida 33351



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
